Citation Nr: 9933876	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-18 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, S.J.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The appellant had active duty service from November 1990 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a back condition. The RO also denied a 
claim for headaches, nausea, vomiting, aching joints and 
muscle weakness, with all disabilities claimed as due to an 
undiagnosed illness.  In June 1995, a notice of disagreement 
was received, and in November 1995, a statement of the case 
was issued.  The veteran testified at an RO hearing in May 
1996, and the transcript of that hearing constituted a timely 
substantive appeal  See 38 C.F.R. § 20.202 (1999); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  In January 1998, 
the RO received written notification from the veteran that he 
wished to withdraw his appeals concerning service connection 
for headaches, nausea, vomiting, aching joints and muscle 
weakness.  See 38 C.F.R. § 20.204(b) (1999).  In June 1999, 
the veteran and a witness testified before the undersigned 
member of the Board sitting at the RO. 


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice incurrence, and medical 
evidence of a link to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of 
witnessing stressors during his service in Southwest Asia.

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an inservice stressor, which in a PTSD case is 
the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Gaines v. West, 11 Vet.App. 353 (1998). 

As noted in Gaines, the veteran's assertions of an inservice 
stressor are presumed to be true for well-grounded purposes.  
Further, the claims file contains a letter from a VA 
psychiatrist, dated in May 1999, and a VA hospital report, 
dated in February 1999, which show that the veteran has been 
diagnosed with PTSD related to his service in the Persian 
Gulf.  The Board finds that these diagnoses are sufficient to 
constitute medical evidence of a diagnosis of PTSD, and a 
nexus to active duty, such that the veteran's claim for PTSD 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is granted 
subject to the following remand provisions.  



REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a). 

An actual award of service connection for PTSD (as opposed to 
well-grounding such a claim) requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Gaines v. West, 11 Vet.App. 353 (1998). 

The veteran argues that he has PTSD as a result of his 
service in Southwest Asia.  Specifically, in a letter 
received in January 1998, he claimed that he has PTSD as a 
result of the following as stressors: 1) exposure to dead and 
wounded after a Scud rocket attack in February 1991 in 
Dhahran, Saudi Arabia; he identified his unit as the 946th 
Quartermaster Company, 475th Quartermaster Group; he further 
furnished the names of his friends in the 475th Quartermaster 
Group whom he identified as having been killed during the 
attack; 2) subsequently seeing remains of human bodies as his 
unit moved north.  

The veteran's personnel record (DA Form 20) indicates that he 
served in Southwest Asia from January 14, 1991 to July 30, 
1991.  His DD Form 214 and DD Form 215 lists his military 
occupation specialty as light vehicle mechanic.  His awards 
include the South West Asia Service Medal with three bronze 
service stars, and the Kuwait Liberation Medal.  Service 
medical records indicate that the veteran was a member of 
946th Quartermaster Company.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

As the veteran has set forth significant details of one of 
his stressors, as listed above, a remand is required to 
attempt to verify these stressors.  In addition, the Board 
notes that a review of the transcript from the veteran's 
hearing, held in June 1999, shows that  a man, identified as 
S.J., testified that he was acting as the platoon sergeant, 
that the veteran was assigned to him, and that and the 
veteran witnessed the Scud attack and/or the aftermath of the 
Scud attack.  S.J. testified that he has been granted service 
connection for PTSD based on this same Scud attack.  

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should obtain the veteran's 
service personnel records pertinent to 
his service in the Southwest Asia theater 
of operations and formally determine 
whether the veteran engaged in combat 
with the enemy.  

2.  If the RO determines that the veteran 
did not engage in combat with the enemy, 
then it should review the claims file and 
prepare a detailed list of all specifics 
reported by the veteran regarding the 
claimed stressors (date, names of 
individuals, veteran's unit, locations, 
etc.).  This information should be 
furnished to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197 with a 
request that that unit attempt to verify 
the veteran's stressors.  Any additional 
action deemed necessary by the RO to 
verify the claimed stressors should also 
be accomplished. 

3.  The RO should then review the 
expanded record and adjudicate the issue 
of service connection for PTSD.  If the 
RO's decision remains adverse to the 
veteran, then he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative are free to 
submit any additional evidence or argument in connection with 
this appeal.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



